912 F.2d 463Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Caroline S. ROCK, Plaintiff-Appellant,v.UNITED STATES of America, Commonwealth of Virginia, Countyof Henrico, Virginia, George F. Tidey, John R. Rock, LouiseRock Poltrack, Edward D. Barnes, Ward H. Saylor, Jr., BettyJ. Rollins, William L. Holmes, the Postmaster General of theUnited States, Defendants-Appellees.
No. 90-3056.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1990.Decided Aug. 31, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-89-735-R)
Caroline S. Rock, appellant pro se.
Debra Jean Prillaman, Assistant United States Attorney, Peter Robert Messitt, Office of the Attorney General of Virginia, Joseph Paul Rapisarda, Jr., County Attorney, Karen Meriwether Adams, County Attorney's Office for the County of Henrico, Richmond, Va., Edward Dean Barnes, Englisby, Barnes, Hennessy & Englisby, Chesterfield, Va., for appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Caroline S. Rock appeals from the district court's order dismissing her civil action pursuant to Fed.R.Civ.P. 12.  She has also filed in this Court a motion to vacate injunctions entered against her by the Circuit Court of Henrico County.  Our review of the record and the district court's opinion discloses that the appeal is without merit.


2
Accordingly, we affirm the order below on the reasoning of the district court.  Rock v. United States, CA-89-735-R (E.D.Va. Mar. 21, 1990).  We deny the motion to vacate the injunctions.  Federal courts have no jurisdiction over challenges to state court decisions, and in particular, over cases arising out of judicial proceedings, even if the state court action is alleged to be unconstitutional.  Review of such cases may be had only in the Supreme Court.   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.